DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2009-138661 A), hereafter Tanaka, in view of Huang (US 2009/0178642 A1).
Regarding claims 1, 6, 19 and 20, Tanaka discloses an engine system (Fig. 1), comprising: an engine configured to generate a motive force for a vehicle by combusting a mixture gas of fuel and intake air (abstract); a water injector (69) configured to inject water into a combustion chamber (66) of the engine; and a controller (39) configured to control the water injector to inject the water into the combustion chamber during an expansion stroke of the engine (pg. 4, line 1-3), wherein the controller acquires a demanded engine load of the engine, and controls the water injector to increase an amount of water injection when the demanded engine load is within a first-load range, compared to when the demanded engine load is within a second-load range where the engine load is higher than in the first-load range (pg. 10, 8th paragraph states: “,… the expansion ratio increases as the load decreases. Therefore, considering both, the lower the load, the larger the total water injection amount in the split water injection mode.”, and pg. 18, 1st paragraph).

	Regarding claim 7, Tanaka as modified with Huang discloses the water injector to further inject the water into the combustion chamber during a compression stroke of the engine (pg. 7, 3rd paragraph).
	Regarding claims 8 and 13, Tanaka as modified with Huang discloses the engine system of claim 7, wherein the water injector (69) directly injects the heated water into the combustion chamber of the engine (Fig. 13).
Regarding claims 9, 14, 15 and 17, Tanaka as modified with Huang discloses a heat exchanger provided to an exhaust pipe of the engine and configured to heat water with heat of exhaust gas of the engine, wherein the water heated by the heat exchanger is supplied to the water injector (Huang, [0018]).


Claims 2-5, 10-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2009-138661 A), in view of Huang (US 2009/0178642 A1), and in further view of Yokota et al. (US 2013/0054119 A1), hereafter Yokota. 
Regarding claim 2, Tanaka modified with Huang is silent to advancing a start timing of the water injection in a low load range. Yokota discloses advancing a start timing of the water injection in a low load range [0056]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to advance the water 
Regarding claim 3, Tanaka as modified with Huang and Yokota discloses the water injector to further inject the water into the combustion chamber during a compression stroke of the engine (pg. 7, 3rd paragraph).
Regarding claim 4, Tanaka as modified with Huang and Yokota discloses the water injector (69) directly injects the heated water into the combustion chamber of the engine (Fig. 13).
Regarding claims 5, 10-12 and 16, Tanaka as modified with Huang and Yokota discloses a heat exchanger provided to an exhaust pipe of the engine and configured to heat water with heat of exhaust gas of the engine, wherein the water heated by the heat exchanger is supplied to the water injector (Huang, [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Surnilla et al. (US 2012/0029795 A1) discloses water injection during low load conditions. Paragraphs [0106] and [0112].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747